Citation Nr: 0735680	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to an increased compensable rating for 
residuals of a right wrist injury.

3.  Entitlement to an increased compensable rating for 
residuals of a pelvic fracture with right thigh numbness.

4.  Entitlement to service connection for a lumbar spine 
disability with radiculopathy to both lower extremities, to 
include as secondary to a service-connected pelvic fracture 
with right thigh numbness.

5.  Entitlement to service connection for a disability of the 
bilateral lower extremities, including the right knee and 
both hips, to include as secondary to a service-connected 
pelvic fracture with right thigh numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1974 and from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for 
hypertension, denied the veteran's claims for increased 
compensable ratings for residuals of a right wrist injury and 
for residuals of a pelvic fracture with right thigh numbness, 
and also denied the veteran's claims for service connection 
for a lumbar spine disability with radiculopathy to both 
lower extremities and for a disability of the bilateral lower 
extremities, including the right knee and both hips, each to 
include as secondary to a service-connected pelvic fracture 
with right thigh numbness.  The veteran disagreed with this 
decision in October 2002.  He perfected a timely appeal in 
February 2004 and requested a Travel Board hearing, which was 
held at the RO in May 2007 before the undersigned Acting 
Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159.

With regard to the veteran's application to reopen his claim 
for service connection for hypertension, it does not appear 
that the veteran has been afforded proper VCAA notice, 
including notice specific to the claim to reopen.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the 
veteran's application to reopen a claim for service 
connection for hypertension must be remanded for the issuance 
of appropriate VCAA notice and the issuance of an SSOC.

The veteran testified at his May 2007 Travel Board hearing 
that his service-connected residuals of a right wrist injury 
and service-connected residuals of a pelvic fracture with 
right thigh numbness resulted in fatigue and lack of 
endurance.  A review of the veteran's most recent VA 
examination in April 2002 shows that the VA examiner did not 
address whether the veteran experienced any additional 
functional loss of motion due to pain as a result of such 
factors as weakness, fatigability, incoordination, or pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Because the April 2002 VA examination did not address the 
DeLuca criteria, it must be returned as inadequate.  
38 C.F.R. § 4.2 (2007).  On remand, therefore, the veteran 
should be scheduled for another VA examination which 
addresses the DeLuca requirements.

The VA examiner in April 2002 also did not provide any 
opinions on whether the veteran's claimed disabilities of the 
lumbar spine and bilateral lower extremities were related to 
active service.  The evidence of record is insufficient to 
evaluate the veteran's service connection claims and shows 
continuing treatment for a lumbar spine disability, right 
knee, and left hip problems that could be related to an 
incident of or finding recorded during active service.  
Accordingly, on remand, the veteran should be afforded 
appropriate VA examination(s) which includes opinions as to 
the etiology of any currently diagnosed lumbar spine 
disability and any disability of the bilateral lower 
extremities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  The veteran testified at his 
March 2007 Board hearing that he is currently receiving VA 
treatment for his service-connected residuals of a right 
wrist injury, service-connected residuals of a pelvic 
fracture with right thigh numbness, and his claimed 
orthopedic disabilities.  A review of the claims file shows 
that the most recent VA clinical records are dated in March 
2006.  The veteran also testified that he received treatment 
at the VA Medical Center in Huntington, West Virginia, within 
1 month of his discharge from active service in December 
1979.  To date, however, the RO has not attempted to obtain 
these records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  That 
should include providing VCAA notice 
citing the appropriate regulations in 
connection with the attempt to reopen the 
claim of service connection for 
hypertension.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a lumbar spine disability 
or a disability of the bilateral lower 
extremities since separation from service 
or who have evaluated or treated him for 
residuals of a pelvic fracture or for 
residuals of a right wrist injury in 
recent years.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file; 
specifically, VA treatment records from 
the VA Medical Center, Huntington, West 
Virginia, beginning in December 1979 
should be obtained and associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature and likely 
etiology of the lumbar spine disability 
with radiculopathy to both lower 
extremities and the disability of the 
bilateral lower extremities, including the 
right knee and both hips, and to determine 
the current severity of his service-
connected residuals of a right wrist 
injury and service-connected residuals of 
a pelvic fracture with right thigh 
numbness.

The claims folder must be made available 
to the examiners for review in conjunction 
with the examinations.  

Based on the examination and review of the 
relevant evidence of record, to include 
the service medical records and all post-
service medical records documenting 
evaluation and treatment for a lumbar 
spine disability, the examiner(s) should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed lumbar spine disability with 
radiculopathy to both lower extremities 
began during service or is causally linked 
to any incident or finding recorded during 
service, to include as secondary to a 
service-connected pelvic fracture with 
right thigh numbness.  The examiner(s) 
also should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed disability of the 
bilateral lower extremities, including the 
right knee and both hips, began during 
service or is causally linked to any 
incident or finding recorded during 
service, to include as secondary to a 
service-connected pelvic fracture with 
right thigh numbness.  

Based on the examination and review of the 
relevant evidence of record, the 
examiner(s) should determine whether the 
veteran's service-connected residuals of a 
right wrist injury are manifested by 
palmar flexion limited in line with the 
forearm or wrist dorsiflexion less than 
15 degrees.

Based on the examination and review of the 
relevant evidence of record, the 
examiner(s) should determine whether the 
veteran's service-connected residuals of a 
pelvic fracture are manifested by malunion 
of the femur with slight, moderate, or 
marked knee or hip disability, fracture of 
the surgical neck of the femur with false 
joint, or fracture of the shaft or 
anatomical neck of the femur, with or 
without loose motion.  

Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 
Complete range of motion studies should be 
performed.  The degree of functional loss 
due to pain should be indicated.  It also 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.

4.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC which addresses all 
evidence associated with the record since 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




